Exhibit 21.1 Subsidiaries of the Registrant Name StateofIncorporation ACC Holding, LLC. Georgia ACC Master Holdings, LLC Nevada ACC Funding Two, Inc. Nevada Access Financing, LLC Georgia Bluestem Holdings, LLC(1) Delaware Cahaba Energy, LLC (11) Georgia Card Services, Inc. Georgia CAR Financial Services, Inc. Georgia CAR Funding, Inc. Nevada CAR Funding II, Inc. Nevada CARDS, LLC South Carolina CARDS Credit Services, LLC South Carolina CARS Acquisition, LLC Georgia CCRT International Holdings, B.V. AmsterdamandNetherlands CCRT International Holdings II, B.V. AmsterdamandNetherlands CCUK Holdings Limited United Kingdom CFC, LLC Nevada CL Holdings, LLC Georgia CompuCredit Acquisition Corporation Nevada CompuCredit Acquisition Corporation III Nevada CompuCredit Corporation Georgia CompuCredit Funding Corp. Nevada CompuCredit Funding Corp. III Nevada CompuCredit Intellectual Property Holdings Corp. II Nevada CompuCredit International Acquisition Corporation Nevada CompuCredit International Servicing, LLC Georgia CompuCredit International Ventures, Inc. Nevada CompuCredit Reinsurance Ltd. TurksandCaicosIslands CompuCredit Services Corporation Nevada CompuCredit UK Limited United Kingdom Conductor, LLC Nevada Consumer Auto Receivables, LLC Georgia Cottonwood Acquisition, LLC Nevada Creditlogistics, LLC Georgia Creditlogistics India Private Limited India CSC Acquisition, LLC Nevada Dakota Funding, LCC Nevada Dealer Technical Services, LLC Georgia Direct MicroLending, LLC Georgia Direct MicroLoans, LLC Georgia Domain Name Acquisitions, LLC Georgia Name StateofIncorporation Embarcadero, LLC Nevada Embarcadero Holdings LLC(2) Delaware Fingerhut Receivables, Inc. Delaware FMT Services, Inc. Nevada G£T CASH! Limited United Kingdom GlobalFin Partners, LLC Nevada GlobalFin Ventures, LLC Nevada JCIA Holdings, LLC Georgia JC International Acquisitions, LLC Georgia Goldenrod Funding, LLC Nevada Jefferson Capital Card Services, LLC Georgia Jefferson Capital Systems, LLC Georgia JJG, LLC Georgia JRAS, LLC(3) Georgia JRAS of Alabama, LLC Georgia JRAS of Florida, LLC Georgia JRAS of Tennessee, LLC Georgia JRAS Leasing, LLC Georgia Liberty Acquisition, Inc. Georgia Madison Park, Inc. North Dakota Majestic Capital Holdings, LLC Georgia MEM Capital Limited(4) United Kingdom MEM Consumer Finance Limited(5) United Kingdom MEM Holding Limited (6) United Kingdom Inventive Finance Limited (name change) (7) United Kingdom Miramar Servicing, LLC Georgia Mobile Tech Investments, LLC Georgia M Park, LLC Georgia M Park Holdings, LLC Georgia Partridge Funding Corporation Nevada Perimeter Investment Solutions, LLC Georgia Portfolio Holdings Services, LLC Nevada Portfolio Holdings Services II, LLC Nevada Purpose Acquisitions Company Limited(8) United Kingdom Purpose Insurance, LLC Georgia Purpose Solutions LLC Georgia Purpose UK Holdings Limited United Kingdom Rapid City, LLC Nevada Rentassured Limited(9) United Kingdom Rushmore Acquisition, LLC Nevada Southern Crescent Finance, LLC Georgia Transistor, LLC Delaware Transistor Holdings, LLC Delaware True Capital, LLC Georgia True Funding, LLC Georgia True Financial Services, LP Texas Upstar Financial, LLC Georgia Valued Services, LLC Georgia Valued Services Acquisitions Company, LLC Georgia Name StateofIncorporation Valued Services CSO of Ohio Georgia Valued Services Investments, LLC Georgia Valued Services Joint Venture, LLC Georgia Valued Services Management, LLC Georgia Valued Services UK Limited(10) United Kingdom Valued Services of Alabama, LLC Georgia Valued Services of Anozira, LLC Georgia Valued Services of Arkansas, LLC Georgia Valued Services of Colorado, LLC Georgia Valued Services of Florida, LLC Georgia Valued Services of Georgia, LLC Georgia Valued Services of Kentucky, LLC Georgia Valued Services of Louisiana, LLC Georgia Valued Services of Michigan, LLC Georgia Valued Services of Mississippi, LLC Georgia Valued Services of Nevada, LLC Georgia Valued Services of North Carolina, LLC Georgia Valued Services of Ohio, LLC Georgia Valued Services of Oklahoma, LLC Georgia Valued Services of South Carolina, LLC Georgia Valued Services of Tennessee, LLC Georgia Valued Services of Texas, LLC Georgia Valued Services of Texas, LP Texas Valued Services of Virginia, LLC Georgia Valued Services of West Virginia, LLC Georgia Valued Services of Wisconsin, LLC Georgia VS Financial of Arkansas, LLC Georgia VS Financial Services, LLC Georgia VS of Arkansas, LLC Georgia VS of Florida, LLC Georgia VS of North Carolina, LLC Georgia VS of Ohio, LLC Georgia VS of South Carolina, LLC Georgia VS of West Virginia, LLC Georgia Valued Services VFS, LLC Georgia The Company owns a 75.1% interest in Bluestem Holdings, LLC. The Company owns a 62.5% interest in Embarcadero Holdings, LLC. The Company owns a 91.0% interest in JRAS, LLC. The Company owns a 69.6% interest in MEM Capital Limited. The Company owns a 69.6% interest in MEM Consumer Finance. The Company owns a 69.6% interest in MEM Holdings Limited. The Company owns a 69.6% interest in MEM Telecommunications Limited. The Company owns a 69.6% interest in Purpose Acquisition Company Limited. The Company owns a 69.6% interest in Rentassured Limited. The Company owns a 91.4% interest in Valued Services UK Limited. The Company owns a 95.2% interest in Cahaba Energy, LLC
